The brief of plaintiff in error complains of the admission and rejection of testimony. Rule 25 (38 Okla. x, 137 Pac. xi) of this court requires that, where a party complains on account of the admission or rejection of testimony, he shall set out in his brief the full substance of the testimony to the admission or rejection of which he objects, stating specifically his objection thereto. This he has failed to do, and the assignment will therefore not be considered. Scoville et al. v. Powell etal., 33 Okla. 446, 126 P. 730.
Plaintiff in error assigns as error the giving of certain instructions. An examination of the record discloses that no exceptions were saved, and, if there was error, the same was waived by failure to except. Section 5003, Rev. Laws 1910;Finch et al. v. Brown et al., 27 Okla. 217, 111 P. 391;Straughan v. Cooper, 41 Okla. 515, 139 P. 265; Shuler et al.v. Hall, 42 Okla. 325, 141 P. 280.
The cause should therefore be affirmed.
By the Court: It is so ordered.